 



Exhibit 10.36.2
AMENDMENT NO. 2 to the EMPLOYMENT AGREEMENT
dated as of April 4, 2005 by and between CAPITALSOURCE INC.
(the “Employer”) and DEAN C. GRAHAM (the “Executive”).
     WHEREAS, the Employer and the Executive are parties to that certain
Employment Agreement dated as of April 4, 2005 (the “Agreement”); and
     WHEREAS, the Employer and the Executive desire to amend the Agreement as
set forth in this Amendment No. 2.
     NOW, THEREFORE, in consideration of the payment of $1 by the Employer and
such other good and valuable consideration, the receipt of which is hereby
acknowledged by the parties, the Employer and the Executive hereby amend the
Agreement as follows:
     1. The first two sentences of Section 3 of the Agreement are hereby deleted
and the following substituted therefor:
During the Employment Period, the Executive shall serve as the President and
Chief Operating Officer of the Employer, as a member of the Employer’s Credit
Committee, and as a member of the Employer’s Executive and Disclosure Committees
(to the extent the Employer maintains such committees). In such capacities, the
Executive shall report exclusively to the Chief Executive Officer and shall have
the duties, responsibilities and authorities customarily associated with the
positions of President and Chief Operating Officers in a company the size and
nature of the Employer.
     2. Section 5(a) is hereby amended by deleting “$350,000” in the first
sentence thereof and substituting “$750,000” therefor.
     3. Section 5(d) is hereby amended by deleting “and President” from clause
(i) thereof.
     4. Section 5(e) is hereby deleted and the following substituted therefor:
As of January 1, 2007, the Employer has previously granted to the Executive
226,000 shares of the Employer’s common stock, par value $0.01 (“Stock”), that
are subject to vesting based on the Executive’s continued employment with the
Employer or the Company Affiliates (the “Restricted Stock Award”). The terms
governing the vesting of such Restricted Stock Award are hereby modified to
provide that (i) 76,000 shares of Stock shall vest and become freely
transferable on April 4, 2007 and 50,000 shares of Stock shall vest and become
freely transferable on each of April 4, 2008, April 4, 2009 and April 4, 2010.
Unvested shares of Stock comprising such Restricted Stock Award shall be
forfeited by the Executive if and only if the Executive’s employment with the
Employer and all the Company Affiliates is voluntarily terminated by the
Executive without Good Reason or is terminated by the Employer for Cause, in
each case, before the date on which such shares of Stock would otherwise vest
hereunder.

 



--------------------------------------------------------------------------------



 



     5. The following is hereby added to the end of Section 9(h):
To the extent required to comply with Section 409A of the Code, any payment
required to be made to Executive under this Agreement or otherwise shall be
deferred until the first day of first month commencing after the six month
anniversary of Executive’s termination of employment. The Employer shall make a
lump sum payment to Executive on or about such date in an amount equal to the
aggregate payments that would have otherwise been paid to Executive during such
deferral period.
     6. The definition of “Good Reason” set forth in Section 25 is hereby
amended by: (A) substituting the following for clause (i) thereof: “(i) any
diminution or adverse change in the Executive’s titles;”, (B) substituting the
following for clause (iii) thereof: “( iii) a requirement that the Executive
report to someone other than the Employer’s Chief Executive Officer;” and
(C) deleting the final sentence of the definition of “Good Reason”.
     IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be
executed as of this 1st day of February, 2007.

         
 
  CAPITALSOURCE INC.    
 
       
 
   /s/ JOHN K. DELANEY    
 
       
 
  By: John K. Delaney    
 
  Its: CEO    
 
       
 
   /s/ DEAN C. GRAHAM    
 
       
 
  Dean C. Graham    

2 